AO 2458 (Rev. 09/19)       Judgment in a Criminal Case                      (form modifi ed w ithin Di strict on Sept. 30, 201 9)
                           Sheet I                                                                                                        USDCSDNY
                                                                                                                                          DOCUMENT
                                                       UNITED STATES DISTRICT Co
                                                                                      Southern District of New York
                                                                                                       )
                UNITED ST A TES OF AMERJCA                                                             )        JUDGMENT
                                             V.                                                        )
                             REUBEN SANDS                                                              )
                                                                                                                Case Number: S6 18 CR 527-03 (KMW)
                                                                                                       )
                                                                                                       )        USM Number: 86027-054
                                                                                                       )
                                                                                                       )          Scott Tulman, Esq . (AUSA Jacob Gutwillig)
                                                                                                       )         Defendant ' s Attorney
THE DEFENDANT:
It'.! pleaded guilty to count(s)                  1 one
0 pleaded nolo contendere to count(s)
   which was accepted by the court.
0 was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                             Nature of Offense                                                                               Offense Ended

18 USC 371                                   Conspiracy to Violate the Travel Act                                                           3/31/2018




       The defendant is sentenced as provided in pages 2 through                                       _ _ 7___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
O The defendant has been found                    not guilty on count(s)

li'l Count(s)    -'-
                  u_nd_e_r~ly'-'-i-'n"'-'- -g-'-in-'-d'-i..:..
                                                          c.c..tm
                                                                --'-
                                                                  e_n.t:..:s_ _ _ _   •   is   li'l are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid . If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                                           12/18/2019
                                                                                                       Date of Impos ition of Judgment




                                                                                                       Signature of Judge




                                                                                                                                    KIMBA M. WOOD, U.S.D.J .
                                                                                                       Name and Titl e of Judge




                                                                                                       Date
AO 2458 (Rev. 09/ 19) Judgment in Crimin al Case
                      Sheet 2 - Imprisonment
                                                                                                          Judgment -   Page   2   of   7
 DEFENDANT: REUBEN SANDS
 CASE NUMBER: S6 18 CR 527-03 (KMW)

                                                            IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
 60 months.




      0     The court makes the following recommendations to the Bureau of Prisons:
            That the defendant be allowed to participate in the RDAP program .




      Ill   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            D at                                   D a.m.         D p.m.       on
                     ----------
            D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
 I have executed this judgment as follows :




            Defendant delivered on                                                           to

 at _ _ _ __ __ _ __ _ _ _ _ _ _ , with                     a   certified copy of thi s judgment.



                                                                                                       UNIT ED STATES MARSHAL



                                                                             By - - - - - - - - - - - - - ~- - - - - - - - -
                                                                                                    DEPUT Y UNIT ED STATES MA RSHA L
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                       Judgment- Page ---'-- of ----'---
DEFENDANT: REUBEN SANDS
CASE NUMBER: S6 18 CR 527-03 (KMW)
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 3 years .




                                                       MANDATORY CONDITIONS
I.    You must not commit another federal , state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse . (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution . (check if applicable)
5.     D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U .S.C. § 2090 I, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)
 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 2458 (Rev . 09/ 19)   Judgment in a Criminal Case
                         Sheet 3A - Supervised Release
                                                                                               Judgment- Page _ _ _ _ _ of - - - ~ - -
DEFENDANT: REUBEN SANDS
CASE NUMBER: S6 18 CR 527-03 (KMW)

                                         ST AND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision . These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed , report to the court about, and bring about improvements in your conduct and condition .

I.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full -time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted ofa felony , you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
I 0. You must not own , possess, or have access to a firearm , ammunition, destructive device, or dangerous weapon (i .e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision .




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts. gov.


Defendant's Signature                                                                                    Date
                                                                                                                -------------
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3D - Supervised Release
                                                                                              Judgment- Page _____5___ of     7
DEFENDANT: REUBEN SANDS
CASE NUMBER: S6 18 CR 527-03 (KMW)

                                          SPECIAL CONDITIONS OF SUPERVISION
 The standard and mandatory conditions of supervision shall apply, along with the following special conditions:

 You will participate in an outpatient treatment program approved by the United States Probation Office, which program
 may include testing to determine whether you have reverted to using drugs or alcohol. You must contribute to the cost of
 services rendered based on your ability to pay and the availability of third-party payments. The Court authorizes the
 release of available drug treatment evaluations and reports , including the presentence investigation report , to the
 substance abuse treatment provider.

 You shall undergo a sex-offense-specific evaluation and participate in an outpatient sex offender treatment and/or
 outpatient mental health treatment program approved by the U.S. Probation Office . You shall abide by all rules,
 requirements, and conditions of the sex offender treatment program(s), including refraining from accessing websites ,
 chatrooms , instant messaging , or social networking sites to the extent that the sex offender treatment and/or mental health
 treatment program determines that such access would be detrimental to your ongoing treatment. You will not view, access,
 possess , and/or download any pornography involving adults unless approved by the sex-offender specific treatment
 provider. You must waive your right of confidentiality in any records for mental health assessment and treatment imposed
 as a consequence of this judgment to allow the U.S. Probation Office to review the course of treatment and progress with
 the treatment provider. You must contribute to the cost of services rendered based on your ability to pay and the
 availability of third-party payments . The Court authorizes the release of available psychological and psychiatric evaluations
 and reports , including the presentence investigation report , to the sex offender treatment provider and/or mental health
 treatment provider.

 You must not have deliberate contact with any child under 18 years of age, unless approved by the U.S. Probation Office .
 You must not loiter within 100 feet of places regularly frequented by children under the age of 18, such as schoolyards ,
 playgrounds, and arcades . You must not view and/or access any web profile of users under the age of 18. This includes ,
 but is not limited to, social networking websites , community portals, chat rooms or other online environment
 (audio/visual/messaging), etc. which allows for real time interaction with other users , without prior approval from your
 probation officer.

 You must not have contact with the victim(~) in this case. This includes any physical , visual , written , or telephonic contact
 with such persons. Additionally , you must not directly cause or encourage anyone else to have such contact with the victim
 (s).

 You must provide the probation officer with access to any requested financial information .

 The defendant shall be supervised by the district of residence .
AO 2458 (Rev . 09/19)   Judgment in a C riminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                         Judgment -   Page       6    of        7
 DEFENDANT: REUBEN SANDS
 CASE NUMBER: S6 18 CR 527-03 (KMW)
                                                  CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment               Restitution               Fine                    AVAA Assessment*              JVT A Assessment**
 TOTALS            $    100.00               $                         $                       $                             $




 D    The determination of restitution is deferred until
                                                         -----
                                                               . An Amended Judgm ent in a Criminal Case (AO 245C) will be
      entered after such determination .

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless spec ified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S .C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                    Total Loss** *               Restitution Ordered           Priority or Percentage




 TOTALS                                $                           0.00           $                      0.00
                                                                                      -----------


 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to I 8 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S .C . § 3612(g).

 D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D    the interest requirement is waived for the           D fine     D restitution .
        D    the interest requirement for the         D    fine     D restitution is modified as follows :

  * Amy, Vicky, and And): Child Pomograp~ Victim Assistance Act of2018 , Pub.                  L. No. 115-299.
  ** Ju~ti~. for Yiwtim5 or TrnffiGkine. /\Gt or ZO 15, Pub. L. No. 114•12.
  *** Findings for the total amount oflosses are required under Chapters I09A , 110, I I 0A , and 113A of Title 18 for offenses committed on
  or after September 13 , 1994, but before April 23, 1996.
AO 245B (Rev. 09/ 19)   Judgment in a Crimin al Case
                        Sheet 6 - Schedul e of Payments

                                                                                                             Judgment -   Page   7     of
 DEFENDANT: REUBEN SANDS
 CASE NUMBER: S6 18 CR 527 -03 (KMW)

                                                          SCHEDULE OF PAYMENTS

 Having assessed the defendant' s ability to pay, payment of the total criminal monetary penalties is due as follows :

 A     ~     Lump sum payment of$            100.00                due immediately, balance due


            •      not later than                                      , or
            •      in accordance with
                                             •   C,
                                                      •    D,
                                                                   •    E, or
                                                                                 •     F below; or

 B     •     Payment to begin immediately (may be combined with                 • c,       D D, or     D F below); or

 C     D     Payment in equal            _       _      (e .g., weekly, monthly, quarterly) installments of $ ____ over a period of
             __ _ _          (e.g. , months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of th is judgment; or

 D     D     Payment in equal        _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                             (e.g., months or years), to commence _ _ _ _ _ (e.g. , 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E     D     Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwi se, ifthisjud$.ment imposes imprisonment, payment ofcriminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
 Financial Responsibility Program , are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                      Joint and Several              Corresponding Payee,
       (including defendant number)                             Total Amount                      Amount                        if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States :




 P~ymcntB Bh11II btJ 11pplitJd in the following order: (I) assessment, (1) re~titution princioal, (3) regtitution interegt, (4) AVAA ns~M~m~ttt,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) J'VTA assessment, (~) penalties, and ( I 0) costs, including cost of
 prosecution and court costs.
